significant index no - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct re dear on date you requested a ruling on behalf of the trustees of the above- named pension_plan regarding the application of sec_413 of the internal_revenue_code code in determining the deductibility of contributions made to the plan for the plan_year ending on june ruling requested specifically you have asked whether contributions of to the are deductible under sec_404 and sec_413 of the code the plan that were made for the plan_year ended june facts the plan is a multiemployer defined benefit pension_plan as defined under sec_414 of the code that was established pursuant to sec_302 of the taft-hartley act u s c sec_186 the plan is qualified under sec_401 of the code the employees covered by the plan work for employers that approximately employers make contributions to the plan pursuant to several collective bargaining agreements the collective bargaining agreements establish hourly rates at which the employers will contribute thereby obligating employers to contribute on behalf of each covered_employee in an amount equal to the employee's total hours of work multiplied by the negotiated contribution rate there were different contribution rates under the bargaining agreements in effect during the month period ending june the valuation_date for the plan is july the first day of the plan_year for the july was calculated by the plan’s actuary in accordance with sec_413 this plan_year a deductible limit under sec_404 of through june deductible limit was determined for the plan as if all employees under the pian were employed by one employer the valuation report was submitted to the trustees of the plan on march ' based on the assumption that - participants would the valuation report contained a calculation of the expected contributions for the plan_year beginning july work an average of big_number hours at an average contribution rate of - ten-year history of average hours of work by participants in the plan'showed fluctuations around big_number hours from big_number hours to big_number hours the average contribution rate was determined from an analysis of the contribution rates for the participants the expected contributions based on the number of participants average contribution rate and expected number of hours to be worked were - for the plan_year beginning july - in withdrawal_liability payments were expected increasing the total estimated contributions for the plan_year to per hour a in addition - the credit balance in the funding_standard_account as of the valuation_date exceeded the net charges to the account resulting in a minimum_required_contribution under sec_412 of for the plan_year beginning july the actual contributions made to the plan for the plan_year totaled exceeded the estimated contributions of consisted of employer contributions required under the bargaining agreements and employer_withdrawal_liability payments one withdrawing employer exercised its right under sec_4219 of the employee_retirement_income_security_act_of_1974 erisa to prepay its entire remaining withdrawal_liability in a lump sum amount in excess of the actual contributions which - applicable law sec_404 of the code provides for limitations on tax deductions that may be taken for contributions to a qualified_plan or trust sec_413 of the code provides rules for collectively bargained pension plans and plans maintained by more than one employer sec_413 of the code provides that sec_413 applies to plans maintained pursuant to an agreement which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and one or more employers and to each trust which is part of such plan a sec_413 of the code provides modified rules for determining whether collectively bargained plans satisfy statutory requirements including participation nondiscrimination exclusive benefit rules vesting and funding in addition modifications are made to the determination of the deductible limitation under sec_404 of the code as well as to the way the liability is determined for excise_taxes arising under sec_4971 and sec_4972 due to accumulated funding deficiencies and to non- deductible contributions respectively sec_413 of the code provides for the following in the determination of the deductible limit under sec_404 each applicable limitation provided by sec_404 shall be determined as if all participants in the plan were employed by a single employer the amounts contributed to or under the plan by each employer who is a party to the agreement for the portion of his taxable_year which is included within such a plan_year shall be considered not to exceed such a limitation if the anticipated employer contributions for such plan_year determined in a manner consistent with the manner in which actual employer contributions for such plan_year are determined do not exceed such limitation if such anticipated contributions exceed such a limitation the portion of each such employer's contributions which is not deductible under sec_404 shall be determined in accordance with regulations prescribed by the secretary sec_4219 of erisa entitles an employer that withdraws from a multiemployer_plan to prepay the outstanding amount of the unpaid annual withdrawal_liability payments plus any accrued interest in whole or in part without penalty g_c_m advised that contributions to a multiemployer_plan were not deductible under section sec_404 of the code because the contributions exceeded the deductible limit under the terms of the collective bargaining agreement at issue in g_c_m the contributions were required to be a fixed dollar amount per year in 170_f3d_1267 cir aff'g 108_tc_178 the tenth circuit affirmed the tax court's disallowance of deductions for post year end contributions to a multiemployer_plan holding that the payment was on account of the previous taxable_year under sec_404 only if a deduction for that taxable_year was consistent with the plan's anticipatory treatment of the payment the tenth circuit provided an exposition of sec_413 in the context of how sec_413 relates to the deductible limitation under sec_404 for a defined benefit multiemployer_plan the tenth circuit stated f 3d pincite that planwide compliance with deduction limits for the plan_year is determined ex ante at the beginning of the plan_year working from the terms of collective bargaining agreements and past contribution levels the plan estimates what contributions it will receive ‘for such plan_year ’ if that estimate is not greater than the planwide limit every employer is then free without any further determination and regardless of subsequent events to deduct all the contributions it makes ‘for the portion of his taxable_year which is included within such a plan_year - - analysis the taxpayer represents that the plan is a taft-hartley plan maintained pursuant to an arrangement that is a collective bargaining agreement between employee_representatives and one or more employers therefore according to the taxpayer's representations the provisions of sec_413 apply to the plan july for the plan_year beginning july _ the plan is the limitation under sec_404 and the regulations thereunder the - deductible limitation under sec_404 based on the plan_year beginning july valuation_date as if all employees under the limitation under sec_404 that applies to was determined as of the july the plan were employed by a single employer as required under sec_413 as of the valuation_date the amount of contributions that was expected to be made to the plan pursuant to the terms of the collective bargaining agreements was also determined both the expected contributions and the valuation of the plan were based on the same number of employees the amount of expected contributions plus the amount of expected withdrawal_liability payments was less than the deductible limitation under sec_404 calculated as of the valuation_date sec_413 provides that if anticipated contributions to the plan determined in a manner consistent with the way the actual contributions are determined for the plan_year do not exceed the deductible limit under sec_404 then the actual contributions made to the plan by each employer for the portion of the employer's tax_year which is included within the plan_year are considered not to exceed the applicable limitation under sec_404 the facts in the instant case are distinguishable from the facts under g_c_m the expected contributions under the plan are less than the deductible limitation under sec_404 whereas under the facts of g_c_m the expected contributions to the plan exceeded the deductible limitation under sec_404 under the facts of g_c_m the collectively bargained contribution was a single fixed annual dollar amount as required under the terms of the collective bargaining agreement accordingly the anticipated contribution to the plan was the fixed annual dollar amount the actual contributions made for the years under consideration in g_c_m were equal to the anticipated contributions however the collectively bargained contribution requirement exceeded the deductible limit under sec_404 therefore because the anticipated contributions were in excess of the deductible limit the exception provided under sec_413 did not apply g_c_m appropriately concluded that the portions of the actual contributions that exceeded the deductible limits for the years under consideration were nondeductible in the case at hand the expected or anticipated contributions to the plan including the withdrawal_liability payments expected or anticipated to be made during the plan_year totaled this amount was determined as of the valuation_date i-e july ‘ in a manner consistent with the manner in which actual contributions to the plan were determined based on the same assumptions ie number of participants number of hours worked and hourly rates under the bargaining agreements with the difference being that the expected or anticipated contributions were based on anticipated levels of work at anticipated hourly rates rather than on the actual number of hours worked and the actual hourly rates the deductible limitation under sec_404 also determined as of the valuation_date at the beginning of the plan_year was in excess of the amount of expected or anticipated contributions the actual contributions to the plan determined as of the end of the plan_year totaled - because the anticipated contributions did not exceed the deductible limit for the pian in accordance with sec_413 the actual contributions made to the plan will not be considered to exceed the sec_404 deductible limitation this result agrees with the reasoning laid out in american stores conclusion the anticipated contributions to the plan for the plan_year beginning july exceed the limitations under sec_404 of the code therefore the actual contributions totaling - are deductible under sec_404 for the tax years related to the plan_year beginning july do not if you have any questions regarding this matter please contact ‘ sincerely jaakin bepers martin l pippins manager employee_plans actuarial group
